Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Barrow Shaver Resources Company, LLC,                 Appeal from the 5th District Court of Cass
 Kathryn M. Dawson, and Michael Ray Hill,              County, Texas (Tr. Ct. No. 19C090).
 Appellants                                            Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
 No. 06-19-00105-CV         v.                         Stevens participating.

 NETX Acquisitions, LLC, and Thomas C.
 Merritt, Trustee, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellants, Barrow Shaver Resources Company, LLC, Kathryn
M. Dawson, and Michael Ray Hill, pay all costs of this appeal.




                                                      RENDERED JANUARY 29, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk